DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
6/16/2021. In Applicant’s amendment, claims 1, 4, 6, 8, 15, 16, and 19 were amended. Claims 2, 3, 5, 17, and 18 are canceled. Claims 1, 4, 6-9, 15, 16, 19, and 20 are currently pending. 
Response to Amendments
Claim objections are issued. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 11-12 that Chevalier fails to disclose the limitation “the collaboration server connected to the network and being configured to: ... sort the result set based on ranking criteria, wherein the ranking criteria comprises: a number of social media followers and a number of projects of an account associated with a profile of the one or more profile entries.” Examiner respectfully disagrees. Chevalier discloses in paragraph 150 “the SMP may utilize social information (e.g., including social network data, location data, news and social media data, and/or the like) regarding the candidate and the recruiter to adjust relevance ranking of the presented jobs” noting the use of social information to adjust the relevance ranking mapped to the sorting of the results based on ranking criteria. In paragraph 198, “such information may be retrieved based on the candidate's unique ID (UID) via an API call to a social data source (e.g., via Facebook API calls)” and paragraph 201, “relevant jobs may be determined based on the number of the candidate's connections” noting the number of the candidates connections mapped to a number of social media followers. Finally, in paragraph 151, “The SMP 205 may analyze information regarding the social networks of the various parties 210, 215, 220, 225 and other information (e.g., match between candidate's […] experiences;” fig. 26B and [0306] “the CSE may determine which work experiences corresponding to a given state also correspond to a given topic or set of topics. The CSE may then 
Applicant argues on p. 12-16 that Bent fails to disclose the limitation “the at least one client device comprising a Hyperledger interface such that the at least one client device utilizes a crypto technology built using Hyperledger Fabric for backend functions.” Examiner respectfully disagrees. Bent fig. 1 noting the user interface and hyperledger fabric. 
Applicant argues on p. 17-20 that Smith fails to disclose the limitation “wherein the networking constructs comprise Cwind service chains and blockchains.” Examiner respectfully disagrees. Smith discloses in paragraph 335 “A distributed schema library may be formed using the blockchain 610 by supplying a transaction 612 registering the object type identifier, e.g., gid, with the composite object definition” noting the network constructed using a blockchain; [0711] “FIG. 91 is a schematic diagram of a service network overlay function across a heterogeneous network (HetNet) 9100 in accordance with some embodiments. The technique allows the creation of service chains across heterogeneous networks, which may allow for the automatic provisioning and reconfiguration of IoT devices in a fog or mesh network” noting the HetNet allows the creation of service chains mapped to the Cwind service chain. See also paragraph 732 for the process flow of the service chain on the network using a blockchain generated key.
Applicant’s amendments and arguments on p. 22-26 regarding claims 15-20 are persuasive. In particular, the amended claim limitations “render, on a user interface of the at least one client device, a graphical display comprising a plurality of circular shaped graphical elements, wherein each circular shaped graphical element of the plurality of circular shaped graphical elements corresponds to a result of the result set, wherein a color of each circular shaped graphical element of the plurality of circular shaped graphical elements is based on the category, and wherein each circular shaped graphical element of the plurality of circular shaped graphical elements, upon selection, renders a text 


Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 depends on claim 18, however, claim 18 is now canceled.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-9 are rejected under 35 USC 103 as being unpatentable over the teachings of
Chevalier et al, US Publication No. 2015/0127565 A1, hereinafter Chevalier in view of
Bent et al, US Publication No. 2019/0103192 A1, hereinafter Bent in further view of
Smith et al, US Publication No. 2019/0349426 A1, hereinafter Smith. As per,
Claim 1
Chevalier teaches
A system configured to implement a method for multiparty collaboration, the system comprising: 
a network; (Chevalier fig. 17)
[…]
receive a service request from the at least one client device; (Chevalier fig. 99 noting the user input device; [0197] “a request to provide job information may be received at 505. In one embodiment, such a job information request may be received as a result of a job search query initiated by a candidate.”)
determine a skill set corresponding to the service request; (Chevalier [0198] “The candidate's job skills, affiliations and contacts may be determined at 510,515, and 520, respectively”)
perform a query based on at least one skill of the skill set; 1005(Chevalier [0150] “The candidate […] may utilize the SNIP to search for a job, and, if there were no contact information, would be presented with jobs "Job 1", "Job 2", and "Job 3", in that order (e.g., based on relevance matching of candidate skills to job prerequisites).”)
receive a result set based on the service request; (Chevalier [0202] “in response to a search query, the candidate may be presented with ten most relevant jobs as determined by the job relevancy formula”)
sort the result set based on ranking criteria, wherein the ranking criteria comprises: a number of social media followers and a number of projects of an account associated with a profile of the one or more profile entries; (Chevalier [0150] “the SMP may utilize social information (e.g., including social network data, location data, news and social media data, and/or the like) regarding the candidate and the recruiter to adjust relevance ranking of the presented jobs” noting the use of social information to adjust the relevance ranking mapped to the sorting of the results based on ranking criteria; [0198] “such information may be retrieved based on the candidate's unique ID (UID) via an API call to a social data source (e.g., via Facebook API calls);” [0201] “relevant jobs may be determined based on the number of the candidate's connections” noting the number of the candidates connections mapped to a number of social media followers; [0151] “The SMP 205 may analyze information regarding the social networks of the various parties 210, 215, 220, 225 and other information (e.g., match between candidate's […] experiences;” fig. 26B and [0306] “the CSE may determine which work experiences corresponding to a given state also correspond to a given topic or set of topics. The CSE may then count the number of work experiences for a given state that match a given topic 2675” noting the count of work experiences for a given topic mapped to a number of projects of an account)
and generate a computerized response to the service request, wherein the result set includes one or more profile entries corresponding to the at least 
Chevalier does not explicitly teach
at least one client device connected to the network, the at least one client device comprising a Hyperledger interface such that the at least one client device utilizes a crypto technology built using Hyperledger Fabric for backend functions; 
and at least one module implemented via software executing on a collaboration server or the at least one client device, wherein the at least one module comprises a crypto module; 
and the crypto module being configured to provide networking constructs enabling distributed redundancy with no single point of failure, 
wherein the networking constructs comprise Cwind service chains and blockchains, 
and wherein each of the networking constructs are configured to: record and index movement of a party to create a searchable database of every transaction; 
and store transaction data across networks of computers in a decentralized nature that constantly check and verify information with each other to make every transaction resistant to corruption or unauthorized altering of content; 
and the collaboration server connected to the network and being configured to:
Bent however in the analogous art of collaboration platforms teaches
at least one client device connected to the network, the at least one client device comprising a Hyperledger interface such that the at least one client device utilizes a crypto technology built using Hyperledger Fabric for backend functions; (Bent fig. 1 noting the user interface and hyperledger fabric
and at least one module implemented via software executing on a collaboration server or the at least one client device, wherein the at least one module comprises a crypto module; (Bent fig. 3 noting the blockchain layer mapped to the crypto module)
and the collaboration server connected to the network and being configured to: (Bent [0077] “the systems and methods involve a healthcare blockchain. As with other databases implemented via blockchain architecture, the healthcare blockchain is a cryptographic, distributed, verifiable, shared, and immutable structure;” [0088] “The database may be maintained at a central server or, alternatively, also in a distributed manner such as a blockchain architecture. In embodiments, the database of healthcare workers is maintained as data on the healthcare blockchain and is verifiable by all nodes and users of the blockchain.”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Chevalier’s collaboration platform to include using a hyperledger interface and a crypto module in view of Bent in an effort to provide an immutable and distributed ledger (see Bent ¶ [0059] & MPEP 2143G).
Smith however in the analogous art of collaboration platforms teaches
and the crypto module being configured to provide networking constructs enabling distributed redundancy with no single point of failure, (Smith [0314] “In these networks, the number of interconnections provide substantial redundancy, allowing communications to be maintained, even with the loss of a number of IoT devices” noting the substantial redundancy and communications maintained even with the loss of a number of IoT devices mapped to the  redundancy with no single point of failure)
wherein the networking constructs comprise Cwind service chains and blockchains, (Smith [0335] “A distributed schema library may be formed using the blockchain 610 by supplying a transaction 612 registering the object type identifier, e.g., gid, with the composite object definition” noting 
and wherein each of the networking constructs are configured to: record and index movement of a party to create a searchable database of every transaction; (Smith fig. 164 noting the creation of a block chain database, blockchain content and storing content in the blockchain; [0870] “After purchase, the consumer, or other entities, may wish to perform a traceability check on the product. For example, the traceability record may be accessed to determine an origin of a contamination in the product. At block 11876, a determination is made as to whether a traceability check has been requested. If so, at block 11878 the record key is accessed. At block 11880, this may be performed by obtaining the record key from an IoT device on the packaging or shipping container, or accessing the data 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
a product) 
and store transaction data across networks of computers in a decentralized nature that constantly check and verify information with each other to make every transaction resistant to corruption or unauthorized altering of content; (Smith [0476] “Code 3010 may be included to direct the processor 902 to maintain a blockchain 3014, for example, committing transaction to a chain history, forwarding transaction changes to other IoT devices, or validating changes from other IoT devices, among others;” [0870] “This process may involve a cyclic redundancy check of the full key, an XOR of the individual record keys with a check for zero to denote validity;” [01313] “The device may generate keys to indicate an origin of a packet sent from the device. The 
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Chevalier’s collaboration platform and Bent’s hyperledger fabric to include using a distributed network of computers and a blockchain to record and index transactions in view of Smith in an effort to provide an immutable record and increase the difficulty for a malicious attacker (see Smith ¶ [1364] & MPEP 2143G).
1015Claim 4Claim 4
Chevalier teaches
wherein the ranking criteria further comprises a previous employer of the account associated with one of the one or more profile entries.  (Chevalier [0162] “Social network information may also include data regarding a user's affiliations with companies (e.g., previous and/or current
employers”)
Claim 6
Chevalier teaches
wherein a same party that initiated the service request is configured to: generate an offer for a service or product; (Chevalier [0216] “Data regarding the group may be analyzed to determine a relevant offer at 625”)
and send the offer to the account associated with the profile of the one or more 1025profile entries.  (Chevalier [0218] “the offer may be provided via a Facebook API call”)
Claim 7
Chevalier teaches
wherein the same party that initiated the service request is configured to receive an acceptance for the offer from the account associated with the profile of the one or more profile entries.  (Chevalier [0234] “Acceptances may be conditioned on activation of the offer.”)

Chevalier teaches
wherein the account associated with the profile of the one or more profile entries is configured to receive a rating for the service or product.  (Chevalier [0386] “a user may opt to "rate this job" 4843 of FIG. 48 by right-clicking on an experienced state and be presented with a rating widget 5340 where they may confirm how bad or good an experience was 5340”)
Claim 9
Chevalier teaches
further comprising a database configured to store the rating. (Chevalier [0386] “user may decide to provide comments about a job or experience through a text box 5350, the contents of which may be saved to the APT database”)


Allowable Subject Matter
Claims 15, 16, 19, and 20 are allowable over the prior art.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170185981 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/MOHAMED N EL-BATHY/Examiner, Art Unit 3624